         Case 2:21-cv-01970-MAK Document 10 Filed 06/14/21 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MAURICE T. HAMILTON                            : CIVIL ACTION
                                                :
                      v.                        : NO. 21-1970
                                                :
 P/O CHAD GUGGER, et al.                        :


                                      MEMORANDUM

KEARNEY, J.                                                                           June 14, 2021

       Maurice T. Hamilton returns for the fourth time to pro se sue Philadelphia state actors

alleging they planted three guns on him leading to his guilty plea in December 2013. He first tried

to pro se sue the state court judge and police officers in 2019. We dismissed his first pro se case

for failing to identify the role of each person. He then pro se sued the state court judge and the

entire police district. We dismissed this second case after granting him leave to proceed without

paying the fees. But we dismissed this second case against an immune judge and entire police

district. He then sued in another court and we dismissed after transfer here. He now returns with a

fourth case by changing the named defendants and the legal theory but the facts remain largely the

same. Mr. Hamilton paid the filing fee this time, but Congress requires we still screen his complaint

before issuing summons. We must dismiss his complaint. Mr. Hamilton sues under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, where the Supreme Court recognized a

private cause of action to recover damages against federal actors for constitutional violations. But

Mr. Hamilton sues state actor not federal agents. Even if Mr. Hamilton again sued state actors for

violating his civil rights, he does not plead facts allowing us to find he timely brought his claims

within two years of knowing of his injury. He again fails to state a claim. We must dismiss again.
          Case 2:21-cv-01970-MAK Document 10 Filed 06/14/21 Page 2 of 8




I.     Pro se alleged facts.

       The Commonwealth charged Maurice Hamilton with possessing firearms following a

March 28, 2013 arrest. 1 Mr. Hamilton alleges the arresting Philadelphia police officers confiscated

the gun in his possession and placed three more on top of the police car. Mr. Hamilton concedes

he possessed one gun at the time of his arrest but had no connection with the other three. Mr.

Hamilton pled guilty on December 20, 2013 to two counts of aggravated assault, two counts of

assaulting a law enforcement officer, possession of a firearm by a minor, aggravated harassment

by a prisoner, and aggravated assault with serious bodily injury. 2

       Mr. Hamilton first sued in this Court on March 13, 2019. 3 He sued the Honorable Benjamin

Lerner and police officers for their alleged role in placing the three guns in his possession. 4 Mr.

Hamilton did not specifically plead involvement of the named state actors. 5 Mr. Hamilton moved

to proceed in forma pauperis. 6 We denied his request because he did not provide a certified

statement of his prisoner account. We then granted him leave to either pay the filing fee or file the

certified amount. 7 He instead moved for post-conviction relief. We dismissed his motion for post-

conviction relief as we lack jurisdiction to vacate a conviction in state court absent habeas relief. 8

       Mr. Hamilton then sued Judge Lerner and the 35th Police District. 9 We granted him leave

to proceed in forma pauperis. 10 We dismissed his complaint as frivolous after our Congressionally

mandated screening because (1) a judge is entitled to immunity from actions taken in his official

capacity and (2) “Mr. Hamilton cannot sue an entire police district without alleging specific

conduct and supervisory liability by the City of Philadelphia.” 11 We denied his request to

reconsider our dismissal of his second complaint. 12

       Mr. Hamilton then filed the same claims in the United States District Court for the Middle

District of Pennsylvania, naming Philadelphia police officers who allegedly violated his civil rights



                                                  2
         Case 2:21-cv-01970-MAK Document 10 Filed 06/14/21 Page 3 of 8




during the March 2013 arrest. 13 The court transferred Mr. Hamilton’s case to us due to improper

venue. 14 We granted him leave to proceed in forma pauperis, but dismissed his action on October

13, 2020 because (1) he did not plead a cognizable claim to pass our screening requirements and

(2) Pennsylvania’s personal injury statute of limitations barred his section 1983 claims. 15

       Mr. Hamilton now pro se sues Philadelphia police officers Chad Gugger and Timothy

Auty; Detective Patrick Valentino; and Sergeant Andrew Smith. 16 Mr. Hamilton also sues Cherise

Gilbert, Dominic O’Neil, Kevin Sloan, Keith Chait, and Kia White under an attached section he

titled, “These are the Police Officers Being Sued in This Case.” 17 He does not sue them in their

official capacities. Mr. Hamilton paid the filing fee. Mr. Hamilton sues these officers under Bivens

alleging they violated his Fifth, Sixth, and Ninth Amendment rights. 18 He does not describe how

or what role the officers played in his harm. 19 Mr. Hamilton seeks $160 Million for each of three

guns “they threw on . . . [him],” totaling $480 Million for “false evidence.” 20

II.    Analysis

       Mr. Hamilton attempts to sue the Philadelphia police officers and state actors under Bivens

v. Six Unknown Named Agents of Federal Bureau of Narcotics for violating his Fifth, Sixth, and

Ninth Amendment rights. 21 Congress requires we screen his Complaint under the Prison Litigation

Reform Act because he remains incarcerated. 22 Congress directs us to screen “a complaint in a

civil action in which a prisoner seeks redress from a governmental entity or officer or employee of

a governmental entity.” 23 We dismiss his complaint if it “(1) is frivolous, malicious, or fails to

state a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant who

is immune from such relief.” 24 “A complaint is frivolous if it ‘lacks an arguable basis either in law

or in fact.’” 25 “Under [28 U.S.C.] . . . § 1915A(b)(1), [we] may dismiss a complaint as frivolous if




                                                  3
          Case 2:21-cv-01970-MAK Document 10 Filed 06/14/21 Page 4 of 8




it is ‘based on an indisputably meritless legal theory’ or a ‘clearly baseless’ or ‘fantastic or

delusional’ factual scenario.” 26

       The legal standard for dismissing a complaint for failure to state a claim under Prison

Litigation Reform Act at section 1915A and the legal standard for dismissing a complaint under

Rule 12(b)(6) is identical. “A complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” 27 “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inferences that the

defendant is liable for the misconduct alleged.” 28 “A pleading that offers ‘labels and conclusions’

or a ‘formulaic recitation of the elements of a cause of action will not do … Nor does a complaint

suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” 29 We construe

Mr. Hamilton’s complaint liberally because he is an imprisoned pro se litigant.

       We first dismiss Mr. Hamilton’s Complaint as frivolous because he alleges a Bivens 30 claim

against state actors. 31 To allege a Bivens claim, Mr. Hamilton must plead conduct by a federal

actor depriving him of a constitutional right or a right secured by federal law. 32 Mr. Hamilton sues

Philadelphia police officers Chad Gugger and Timothy Auty; Detective Patrick Valentino; and

Sergeant Andrew Smith. Mr. Hamilton also sues Cherise Gilbert, Dominic O’Neil, Kevin Sloan,

Keith Chait, and Kia White, apparently other members of the Philadelphia police department. 33

We have no facts suggesting these officers acted under the color of federal authority. Mr. Hamilton

pleads they are Philadelphia police officers. We must dismiss Mr. Hamilton’s claim because it is

based on a Bivens legal theory which does not apply to state actors under these facts.

       We also dismiss Mr. Hamilton’s case because he does not plead facts allowing us to infer

a federal actor deprived him of a constitutional right or a right secured by a federal law. Even if

Mr. Hamilton pled civil rights claims under section 1983, he does not allege facts allowing us to



                                                 4
          Case 2:21-cv-01970-MAK Document 10 Filed 06/14/21 Page 5 of 8




plausibly infer a person acting under color of state law violated his constitutional rights. Mr.

Hamilton does not allege the individual defendant in a civil rights action had personal involvement

in the alleged wrongdoing. 34 To make a showing of personal involvement, Mr. Hamilton must

plead “a personal direction or of actual knowledge and acquiescence.” 35

        Mr. Hamilton does not connect any of these officers to planting three more guns in his

possession. Mr. Hamilton alleges, “[o]n the date and time, I was arrested for possession of one

gun. They threw three more guns on me to which I had no connection.” 36 Liberally reading Mr.

Hamilton’s allegations allows us to infer police officers (“they”) had some involvement in

“throwing” guns on him.         But he does not allege individual involvement; he pleads just

conclusions. Mr. Hamilton also alleges “three additional guns were placed on the police car with

my gun,” but does not specifically cite a defendant planting the guns. 37

        Mr. Hamilton’s claims against the various Philadelphia officers also must fail because they

are facially barred by the statute of limitations regardless of whether he alleges a Bivens claim or

a section 1983 claim. “A Bivens claim in which a plaintiff is alleging personal injury has a two-

year statute of limitations.” 38 “A Bivens claim accrues when the plaintiff knows, or has reason to

know, of the injury that forms the basis of the action.” 39 “A section 1983 claim is characterized by

the applicable state’s statute of limitations for personal-injury claims.” 40 “The statute of limitations

for a [section] 1983 claim arising in Pennsylvania is two years.” 41 The discovery rule may delay

the running of the statute of limitations in certain “… circumstances … where the plaintiff is

reasonably unaware” of his injury and his injury has been caused by another party’s conduct. 42

        Mr. Hamilton sued on April 26, 2021. His claims arise from a March 28, 2013 arrest. He

knew of the alleged conduct when charged in March 2013. But he waited more than eight years

to bring this fourth duplicative lawsuit. Mr. Hamilton knew of the alleged conduct more than two



                                                   5
                Case 2:21-cv-01970-MAK Document 10 Filed 06/14/21 Page 6 of 8




years before filing this case when he first filed this same grievance in March 2019; he filed this

case more than two years after he “first” became aware of the injury. Mr. Hamilton also pled guilty

in December 2013. He does not plead facts allowing us to delay the running of the statute of

limitations under the discovery rule. We must dismiss Mr. Hamilton’s 2021 claims arising from

the March 28, 2013 conduct as time barred.

           Mr. Hamilton has now tried to challenge March 2013 conduct in four different lawsuits.

He waited far beyond the statute of limitations to file these claims. He sues immune parties. He

asserts federal actor Bivens theories with no basis under the law.

III.       Conclusion

            We must dismiss Mr. Hamilton’s complaint under section 1915A(b)(1). Mr. Hamilton (1)

fails to assert the proper legal claim to sue state actors, (2) does not allege facts allowing us to

plausibly infer the named state actors planted the guns, and (3) filed the case long after he knew

of the injury after the statute of limitations expired.

1
    ECF Doc. No. 5.
2
    No. 20-4826 at ECF Doc. No. 4.
3
    No. 19-1061 at ECF Doc. No. 2 at 1.
4
    Id. at 3.
5
    Id. at 5.
6
    No. 19-1061 at ECF Doc. No. 1.
7
    Id. at ECF Doc. No. 4.
8
    Id. at ECF Doc Nos. 7, 8.
9
    No. 20-628 at ECF Doc. No. 1.
10
     Id. at ECF Doc. No. 7.


                                                   6
             Case 2:21-cv-01970-MAK Document 10 Filed 06/14/21 Page 7 of 8




11
     Id. at ECF Doc. Nos. 6, 7.
12
     Id. at ECF Doc. Nos. 12, 13, 16, 17.
13
     No. 20-4826 at ECF Doc. No. 1 at 1.
14
     Id. at ECF Doc. No. 11.
15
     Id. at ECF Doc. No. 14.
16
     ECF Doc. No. 1 at 2, 3.
17
     Id. at 2.
18
     Id. at 4; Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
19
     Id. at 5, 6.
20
     Id.
21
     ECF Doc. No. 1 at 4.
22
  Durham v. Phila. Prison System, No. 18-2113, 2018 WL 3105589, at *1 (E.D. Pa. June 25,
2018).
23
     28 U.S.C. § 1915A(a).
24
     28 U.S.C. § 1915A(b)(1)-(b)(2).
25
  Vazquez v. McGinley, No. 20-6573, 2021 WL 242480, at *2 (E.D. Pa. Jan. 25, 2021) (citing
Neitzke v. Williams, 490 U.S. 319, 325 (1989)).
26
  Johnson v. Caputo, No. 11-2603, 2013 WL 2627064, at *4 (E.D. Pa. June 12, 2013) (citing
Neitzke, 490 U.S. at 327-28).
27
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
28
     Id. (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 55-556 (2007)).
29
     Id. (citing Twombly, 550 U.S at 555-557).
30
     403 U.S. 388 (1971).
31
     ECF Doc. No. 1 at 4.



                                                    7
             Case 2:21-cv-01970-MAK Document 10 Filed 06/14/21 Page 8 of 8




32
  Ferguson v. U.S., 178 F. Supp. 3d 282, 289 (E.D. Pa. 2016) (citing Brown v. Phillip Morris Inc.,
250 F.3d 789, 84 (3d Cir. 2001)).
33
     ECF Doc. No. 1 at 2.
34
     Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005).
35
  Farrar v. McNesby, No. 13-5683, 2014 WL 6861458, at *1 (E.D. Pa. Dec. 5, 2014) (quoting
Evancho, 423 F.3d at 353).
36
     ECF Doc. No. 1 at 5.
37
     Id. at 6.
38
  Wooden v. Eisner, 143 F. App’x. 493, 494 (3d Cir. 2005) (quoting Rode v. Dellarciprete, 845
F.2d 1195, 1207 (3d Cir. 1988)).
39
     Id. (citing Sameric Corp of Del. v. City of Phila., 142 F.3d 582, 599 (3d Cir. 1998)).
40
  Bressi v. Gembic, 752 F. App’x. 113, 114 (3d Cir. 2019) (citing Dique v. N.J. State Police, 603
F.3d 181, 185 (3d Cir. 2010)).
41
 Bressi, 752 F. App’x. at 114 (citing Kach v. Hose, 589 F.3d 624, 634 (3d Cir. 2009); 42 PA.
CONS. STAT. §5524(2) (2014)).
42
  Washington v. State Mun. Phila. City, et al., No. 20-690, 2020 WL 1922904 at *4 (E.D. Pa. Apr.
21, 2020) (citing Nikolaou v. Martin, 195 A.3d 880, 892 (Pa. 2018)).




                                                   8
